394 F.2d 1
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EDINBURG MANUFACTURING COMPANY, Respondent.
No. 11999.
United States Court of Appeals Fourth Circuit.
Argued April 3, 1968.Decided April 11, 1968.

William H. Carder, Atty., N.L.R.B.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, William Wachter and Allen J. Berk, Attys., N.L.R.B., on brief), for petitioner.
Lacy I. Rice, Jr., Martinsburg, W. Va.  (John M. Miller, and Rice, Hannis, Rice & Wagner, Martinsburg, W. Va., on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
1, 2$ Substantial evidence on the record as a whole supports the Board's findings that the employer violated 8(a)(1) of the Labor Act by interrogating employees and creating an impression of surveillance and 8(a)(3) by discriminatorily laying off a union adherent.  We therefore enforce in its entirety the Board's order which enjoined further conduct of this character and required the employer to compensate the employee for earnings lost from the time of the layoff until her reinstatement.


2
Enforcement granted.